       Case 2:16-md-02724-CMR Document 1641 Filed 12/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                PRETRIAL ORDER NO. 152
                                  (ORAL ARGUMENT)

       AND NOW, this 28th day of December 2020, upon consideration of the letter requests

for oral argument, it is hereby ORDERED that at the conclusion of the General Status

Conference that will be held by videoconference on January 14, 2021, the Court will hear oral

argument on:

       1.      The objections to the Second Report and Recommendation of Special Discovery

Master Bruce Merenstein; and

       2.      Teva Pharmaceutical’s Motion for Reconsideration of the Court’s Memorandum

and Order on Bellwether Selection and Motion for Protective Order Temporarily Postponing

Depositions of Seven Individuals.

       It is further ORDERED that Lead and Liaison Counsel shall notify the Court of those

attorneys who intend to present argument to the Court no later than one week before the

scheduled argument.

       It is so ORDERED.

                                                   BY THE COURT:
                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.
